Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143213-4                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  GREAT LAKES SOCIETY,                                                                                    Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 143213
                                                                   COA: 296370
  GEORGETOWN CHARTER TOWNSHIP,                                     Ottawa CC: 03-045966-AA
  GEORGETOWN TOWNSHIP ZONING
  ADMINISTRATOR and GEORGETOWN
  TOWNSHIP ZONING BOARD OF APPEALS,
             Defendants-Appellees.
  _________________________________________

  GREAT LAKES SOCIETY,
           Plaintiff-Appellant,
                                                                   SC: 143214
  v                                                                COA: 296372
                                                                   Ottawa CC: 05-051308-AA
  GEORGETOWN CHARTER TOWNSHIP and
  GEORGETOWN CHARTER TOWNSHIP
  ZONING BOARD OF APPEALS,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the April 28, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
         p0919                                                                Clerk